Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 11 are objected to because of the following informalities:  claim 1, last line recites, “the enabled rows”; it’s suggested to amend this to “the plurality of enabled rows” for consistency with the original recitation of the limitation.  claim 11 has a similar issue as claim 1 only with the recited limitation, “the enabled columns”.claim 2, line 3, “lien” should be “line”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the non-disabled rows" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the redundant memory cell" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the disabling step".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the disabling step".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the redundancy array" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the non-disabled columns" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the redundant memory cell" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the disabling step".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the redundancy array" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the non-disabled rows" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the non-disabled columns" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-31 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112